           Case 1:20-cv-00914-DAD-SAB Document 10 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   LORENZO ENRIQUEZ, et al.,                          Case No. 1:20-cv-00914-DAD-SAB

 8                  Plaintiffs,                         ORDER RE STATUS OF ACTION

 9           v.                                         SEVEN DAY DEADLINE

10   RENEW FINANCIAL, LLC, et al.,

11                  Defendants.

12

13          Plaintiffs Lorenzo Enriquez and Yolanda Enriquez filed this action on July 1, 2020.

14 (ECF No. 1.)      On September 1, 2020, the scheduling order issued setting the mandatory

15 scheduling conference in this action for September 11, 2020. (ECF No. 2.) On August 20, 2020,

16 the scheduling conference was continued to allow service to be effected and for an answer to be

17 filed. (ECF No. 5.) On September 3, 2020, Plaintiffs filed a proof of service, and on September

18 4, 2020, a first amended complaint was filed. (ECF Nos. 6,7.) On September 10, 2020, a waiver

19 of service was returned with the answer to the first amended complaint due on November 9,
20 2020. (ECF No. 9.)

21          Currently there is a scheduling conference set in this matter for December 8, 2020. (ECF

22 No. 5.) However, no answer to the first amended complaint has been filed. Pursuant to Rule 12

23 of the Federal Rules of Civil Procedure, a responsive pleading from Renew Financial LLC was

24 due within twenty-one days of the filing of the amended complaint and a responsive pleading

25 from Defendants Renew Financial Group, LLC and Renew Financial Holdings Inc. was due

26 sixty days after the request for a waiver was sent. Fed. R. Civ. P. 12(a)(1). More than sixty days
27 have passed and no responsive pleading, stipulation to extend time for defendant to respond to

28 the complaint, nor request for entry of default have been filed.


                                                    1
            Case 1:20-cv-00914-DAD-SAB Document 10 Filed 11/17/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that within seven (7) days of the date of entry

 2 of this order, Plaintiff shall either file a request for entry of default or notice regarding the status

 3 of this action.

 4
     IT IS SO ORDERED.
 5

 6 Dated:      November 16, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
